Citation Nr: 0638552	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for emphysema with chronic 
obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to January 
1975.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2000 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

In May 2003 and May 2004 the Board remanded the matter for 
additional development.  Those actions having been completed, 
the claim has been returned to the Board and is now ready for 
appellate disposition


FINDING OF FACT

The veteran's emphysema with COPD manifested during service 
and is shown to be related to service


CONCLUSION OF LAW

The criteria for service connection for emphysema with COPD 
have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for emphysema with COPD.  
He contends his lung problems began in service and have 
worsened to such a degree that he is now terminally ill.  He 
reports his illness has left him incapable of caring for his 
wife of nearly fifty years, who currently lives in a nursing 
home with Alzheimer's disease.  He states his daughter quit 
her job in order to help care for him but is overwhelmed by 
the burden.  The veteran has spent considerable time himself 
in nursing homes due to the care his condition requires.  

In his VA Form 9 the veteran seeks service connection on a 
presumptive basis.  Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, certain chronic disorders may be presumed 
service connected.  However, chronic obstructive pulmonary 
disease and emphysema are not enumerated diseases for 
presumptive service connection under 38 C.F.R. § 3.309(a).  
For this reason, service connection cannot be granted on a 
presumptive basis.  

However, service connection may also be established directly.  
To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

The veteran has met these elements of service connection.  
The first element is met because he has a current diagnosis 
of COPD, most recently evidenced by a June 2006 statement 
from Frank T. Dienst, M.D.  

The second element is met because the veteran's service 
medical records indicate numerous occasions on which he 
sought treatment for problems with his chest and lungs during 
service.  The veteran entered service with normal findings of 
his lungs and chest on clinical evaluation.  Subsequent to 
this, the veteran had several bouts of pharyngitis, 
bronchitis, and chest pain.  He was diagnosed with infectious 
mononucleosis in May 1958.  In July 1961 clinical findings 
were made of rhonchi and a friction rub in his left lower 
lung.  In August 1968 a chest x-ray revealed increased 
bronchial markings.  In April 1975, just a couple of months 
after the veteran's retirement, he was diagnosed with 
emphysema bilaterally.  The sum of this medical evidence 
indicates the veteran's lung condition manifested in service.

The third element for service connection is met because a 
January 2005 VA examiner found that the veteran's 
intermittent bronchitis in service may have been in part 
related to his developing chronic obstructive pulmonary 
disease.  Reasonable doubt must be construed in favor of the 
veteran.  The fact that the VA examiner found the friction 
rubs and pleurisy in service more related to acute 
inflammatory events rather than his current COPD is of no 
consequence as at least some manifestation of his current 
COPD, the intermittent bronchitis, is of service origin.  
Similarly, while prior VA examiners have found negative nexus 
opinions, as noted in subsequent Board remands, these 
examinations were flawed and for that reason will not be 
construed as evidence against the veteran's claim.

For all of these reasons, and resolving any reasonable doubt 
in favor of the veteran, service connection for the veteran's 
emphysema with COPD is granted. 


Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for emphysema with chronic obstructive 
pulmonary disease is granted.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


